Exhibit 10.43

 

Grant No. [            ]

 

Name:

 

   [—]

Number of Shares of Stock Subject to Option:

 

   [—]

Price Per Share:

 

$ [—]

Grant Date:

 

   [—]

Vesting Start Date:

 

   [—]

 

 

 

OFFICER STOCK OPTION AWARD

 

 

granted under Appendix B to the

Oxford Immunotec Global PLC

2013 Share Incentive Plan

 

This agreement (this “Agreement”) evidences a stock option granted by Oxford
Immunotec Global PLC (the “Company”) to the undersigned (the “Optionee”)
pursuant to the Company’s 2013 Share Incentive Plan and Appendix B thereto
(together, as amended from time to time, the “Plan”).

 

1.             Grant of Option. On the grant date set forth above (the “Grant
Date”) the Company granted to the Optionee an option (the “Option”) to purchase,
on the terms provided herein and in the Plan, up to the number of shares of
Stock set forth above (the “Shares”) at the exercise price per Share set forth
above, in each case subject to adjustment pursuant to Rule 12 of the Plan in
respect of transactions occurring after the date hereof.

 

The Option evidenced by this Agreement is intended to be an [incentive stock
option]1 [a non-statutory option, that is, an option that does not qualify as an
incentive stock option]2 under Section 422 of the Code. The Optionee is an
employee of the Company and/or of one or more subsidiaries of the Company with
respect to which the Company has a “controlling interest” as described in Treas.
Regs. §1.409A-1(b)(5)(iii)(E)(1).

 

2.             Meaning of Certain Terms. Each initially capitalized term used
but not separately defined herein has the meaning assigned to such term in the
Plan.

 

--------------------------------------------------------------------------------

1 Note to Draft: To be included in ISO awards

 

2 Note to Draft: To be included in non-statutory awards

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Vesting. Unless earlier terminated, forfeited, relinquished or
expired, and subject to the Optionee’s continued employment through each vesting
date, the Option shall vest and become exercisable in four (4) equal annual
installments beginning on the first anniversary of the Vesting Start Date, with
the number of Shares that vest on any such date being rounded down to the
nearest whole Share and the Option becoming vested as to 100% of the Shares on
the fourth anniversary of the Vesting Start Date. For the avoidance of doubt,
the Option shall vest as follows:

 

Percentage of Option Vested

Vesting Date

25%

First anniversary of Vesting Start Date

25%

Second anniversary of Vesting Start Date

25%

Third anniversary of Vesting Start Date

25%

Fourth anniversary of Vesting Start Date

 

 

Notwithstanding the foregoing, in the event the Optionee is on an approved leave
of absence from active employment for any reason, vesting will be suspended with
respect to the Option during the period of the Optionee’s leave of absence that
extends beyond the first eight consecutive weeks of such leave (it being
understood that upon the Optionee’s return to active employment or service
following such leave, vesting hereunder shall resume as of the first day of such
return to active service).

 

(a).           Effect of a Change in Control. Upon the occurrence of a Change in
Control (as defined below), subject to the Optionee’s continuous employment or
service from the Grant Date through the date of the Change in Control, the
Option shall vest as to an additional number of Shares equal to that number of
Shares that would have vested under Section 3 of this Agreement upon the next
anniversary of the Vesting Start Date following the Change in Control.

 

(b).           Definition of Change in Control. For purposes of this Agreement,
“Change in Control” means the first to occur of any of the following events:

 

(i).     an event in which any “person” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than
(A) the Company, (B) any subsidiary of the Company, (C) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (D) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities, unless the
transaction or transactions which resulted in the person becoming such a
beneficial owner were approved by a majority of the directors on the Board;

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 
-2- 

--------------------------------------------------------------------------------

 

 

(ii).     the consummation of a merger or consolidation of the Company with any
other company, other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 60% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (i) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 40% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation; or (C) a merger or consolidation after which
individuals who were directors on the Board immediately prior to such merger or
consolidation constitute at least a majority of the board of directors of the
Company or its successor (or any parent thereof) immediately after such merger
or consolidation;

 

(iii).     if, during any period of two consecutive years (not including any
period prior to the date the Plan was initially adopted), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has conducted or threatened a proxy
contest, or has entered into an agreement with the Company to effect a
transaction described in clause (i), (ii) or (iv) of this definition) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office, who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; or

 

(iv).     the complete liquidation of the Company or the sale or disposition by
the Company of all or substantially all of the Company’s assets.

 

4.            Exercise of Option. No portion of the Option may be exercised
until it vests and becomes exercisable in accordance with the terms of this
Agreement. Each election to exercise must be made in accordance with the terms
and conditions set forth in the Plan and comply with such rules as the
Administrator prescribes from time to time and must be accompanied by payment in
full in the form of cash or a check acceptable to the Administrator, to the
extent permitted by the Administrator, through a broker-assisted cashless
exercise program acceptable to the Administrator, or by such other form of
payment, if any, as may be acceptable to the Administrator. Unless terminated
earlier in accordance with the terms and provisions of the Plan and this
Agreement, the latest date on which the Option or any portion thereof may be
exercised is the date that is the tenth anniversary of the Grant Date (the
“Final Exercise Date”) [; provided, however, if at such time the Optionee is
prohibited by applicable law or written Company policy applicable to the
Optionee and similarly situated employees from engaging in any open-market sales
of Stock, the Final Exercise Date will be automatically extended to thirty (30)
days following the date the Option is no longer prohibited from engaging in such
open-market sales.]3 Any portion of the Option that remains outstanding and has
not been exercised by the Final Exercise Date will thereupon immediately
terminate. Upon any earlier termination of employment, the provisions of Rule
8.4.1 – 8.4.4 of the Plan shall apply.

 

--------------------------------------------------------------------------------

3 Note to Draft: To be included in non-statutory awards.

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 
-3- 

--------------------------------------------------------------------------------

 

 

5.            Forfeiture; Recovery of Compensation. By accepting the Option, the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee of the Option, under the Option, to any Stock acquired
under the Option or to proceeds from the disposition thereof, are subject to
Rule 6.6 of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 9 of this Agreement.

 

6.            Nontransferability. Neither the Option nor any rights with respect
to this Agreement may be sold, assigned, transferred (other than by will or the
applicable laws of descent and distribution).

 

7.             Taxes.

 

(a).     Withholding. The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares upon
exercise, are subject to the Optionee promptly paying to the Company in cash (or
by such other means as may be acceptable to the Administrator in its discretion)
all taxes required to be withheld. No shares will be transferred pursuant to the
exercise of this Option unless and until the person exercising this Option has
remitted to the Company an amount in cash sufficient to satisfy any federal,
state, or local withholding tax requirements, or has made other arrangements
satisfactory to the Company with respect to such taxes. The Optionee authorizes
the Company and its subsidiaries to withhold such amount from any amounts
otherwise owed to the Optionee, but nothing in this sentence shall be construed
as relieving the Optionee of any liability for satisfying his or her obligation
under the preceding provisions of this Section.

 

(b).     [Disqualifying Disposition. If the Optionee disposes of the Shares
acquired upon exercise of this Option within two years from the Grant Date or
one year after such Shares were acquired pursuant to the exercise of this
Option, within 15 days of such disposition, the Optionee shall notify the
Company in writing of such disposition.]4

 

(c).     [Annual Limit for Incentive Stock Options. To the extent that the
aggregate fair market value (determined at the time of grant) of the shares of
Stock with respect to which this Option and all other incentive stock options
the Optionee holds are exercisable for the first time during any calendar year
(under all plans of the Company and its related corporations) exceeds $100,000,
the options held by such Optionee or portions thereof that exceed such limit
(according to the order in which they were granted in accordance with the
regulations under Section 422 of the Code) shall be treated as an NSO.]5

 

--------------------------------------------------------------------------------

4 Note to Draft: To be included in ISO awards.

 

5 Note to Draft: To be included in ISO awards.

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 
-4- 

--------------------------------------------------------------------------------

 

 

(d).     [Limitation on Liability. The Optionee acknowledges and agrees that the
Company or the Administrator may take any action permitted under the Plan
without regard to the effect such action may have on the status of this Option
as an incentive stock option under Section 422 of the Code and that such actions
may cause the Option to fail to be treated as an incentive stock option under
Section 422 of the Code. The Optionee further acknowledges and agrees that
neither the Company, nor any other member of the Group, nor the Administrator,
nor any person acting on behalf of the Company, any other member of the Group,
or the Administrator, will be liable to the Optionee or to the estate or
beneficiary of the Optionee or to any other person by reason of the failure of
the Option to satisfy the requirements of Section 422 of the Code.]6

 

8.            Effect on Employment. Neither the grant of the Option, nor the
issuance of Shares upon exercise of the Option, will give the Optionee any right
to be retained in the employ or service of the Company or any of its affiliates,
affect the right of the Company or any of its affiliates to discharge or
discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her employment or service at any time.

 

9.            Provisions of the Plan. This Agreement is subject in its entirety
to the provisions of the Plan, which are incorporated herein by reference. A
copy of the Plan as in effect on the Grant Date has been furnished to the
Optionee. By exercising all or any part of the Option, the Optionee agrees to be
bound by the terms of the Plan and this Agreement. In the event of any conflict
between the terms of this Agreement and the Plan, the terms of the Plan shall
control.

 

10.          Acknowledgements. The Optionee acknowledges and agrees that (i)
this Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument, (ii) this agreement may be executed and exchanged using facsimile,
portable document format (PDF) or electronic signature, which, in each case,
shall constitute an original signature for all purposes hereunder and (iii) such
signature will be binding against the Company and will create a legally binding
agreement when this Agreement is countersigned by the Optionee.

 

--------------------------------------------------------------------------------

 6 Note to Draft: To be included in ISO awards.

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 
-5- 

--------------------------------------------------------------------------------

 

 

This Agreement has been executed and delivered as a deed on [     ].

 

 

SIGNED as a Deed

By [insert name of Optionee]

 

___________________________________

in the presence of:

Witness signature:

 

___________________________________

Name:

Address:

Occupation:

 

 

 

SIGNED as a Deed

By OXFORD IMMUNOTEC GLOBAL PLC

acting by the under-mentioned

person(s) acting on the authority

of the Company in accordance

with the laws of the territory of

its incorporation

 

____________________________________

 

Authorised signatory

 

 

____________________________________

Authorised signatory

 

 

US Officer ISO – [Name]

2013 Share Option Plan

 

 

-6-